Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Paukner et. al. (PUB No. DE 10 2015 212 514 A1), which is considered the closest prior art of record, Paukner teaches to have first TWC, second TWC and particulate filter. However Paukner does not teach to “an electrically heated three-way catalytic converter situated downstream from the three- way catalytic converter and upstream from the particulate filter or the four-way catalytic converter, a secondary air pump configured to provide secondary air via an introduction point into an exhaust duct of the exhaust gas system, a hydrogen catalytic converter situated downstream from the introduction point and upstream from the electrically heated three-way catalytic converter, a first lambda sensor situated upstream from the three-way catalytic converter close to the engine, and a second lambda sensor situated downstream from the hydrogen catalytic converter and upstream from the electrically heated three-way catalytic converter, wherein the secondary air pump is not a compressor of an exhaust gas turbocharger, and the introduction point is provided downstream from the three-way catalytic converter close to the engine, and upstream from the electrically heated three-way catalytic converter” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 26, 2021